

ITEC ENVIRONMENTAL GROUP, INC.


INVESTOR RIGHTS AGREEMENT


This Investor Rights Agreement (this “Agreement”) is made and entered into as of
November ____, 2005 (the “Effective Date”) by and among Itec Environmental
Group, Inc., a Delaware corporation (the “Company”) and the purchasers of Common
Stock (the “Securities”) set forth on the Schedule of Purchasers to that certain
Common Stock Purchase Agreement dated as of the date hereof (the “Purchasers” or
the “Investors”).


RECITALS


WHEREAS, in order to induce the Company to enter into that certain Common Stock
Purchase Agreement (the “Purchase Agreement”) and to induce the Investors to
invest in the Company pursuant to the Purchase Agreement, the parties hereto
desire to enter into this Agreement and to provide registration and other rights
to the Investors.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises hereinafter set forth, the parties hereto agree as follows:


AGREEMENT
1. REGISTRATION RIGHTS.


1.1 Definitions. For purposes of this Section 1:


(a) Registration. The terms “register,”“registered,” and “registration” refer to
a registration effected by preparing and filing a registration statement in
compliance with the Securities Act of 1933, as amended (the “Securities Act”),
and the declaration or ordering of effectiveness of such registration statement.


(b) Registrable Securities. The term “Registrable Securities” means: (i) any and
all shares of the Company’s common stock (“Common Stock”) issued or issuable
upon the conversion of Securities issued under the Purchase Agreement and
(ii) any shares of Common Stock issued as (or issuable upon the conversion or
exercise of any warrant, right or other security which is issued as) a dividend
or other distribution with respect to, in exchange for or in replacement of, all
such shares of Common Stock described in clause (i) of this subsection (b);
excluding in all cases, however, any Registrable Securities sold by a person in
a transaction in which rights under this Section 1 are not assigned in
accordance with this Agreement or any Registrable Securities sold to the public
or sold pursuant to Rule 144 promulgated under the Securities Act (“Excluded
Shares”).


(c) Registrable Securities Then Outstanding. “Registrable Securities then
outstanding” shall mean the number of shares of Common Stock which are
Registrable Securities and (1) are then issued and outstanding or (2) are then
issuable pursuant to the exercise or conversion of then outstanding and then
exercisable options, warrants or convertible securities.


1

--------------------------------------------------------------------------------


(d) Holder. For purposes of this Section 1 and Section 2 hereof, the term
“Holder” or “Holders” means any person or persons owning of record Registrable
Securities that have not been sold to the public or pursuant to Rule 144
promulgated under the Securities Act or any assignee of record of such
Registrable Securities to whom rights under this Section 1 have been duly
assigned in accordance with this Agreement; provided, however, that for purposes
of this Agreement, a record holder of Securities convertible into such
Registrable Securities shall be deemed to be the Holder of such Registrable
Securities.


(e) Form S-3. The term “Form S-3” means such form under the Securities Act as is
in effect on the date hereof or any successor registration form under the
Securities Act subsequently adopted by the SEC (as defined below) which permits
inclusion or incorporation of substantial information by reference to other
documents filed by the Company with the SEC.


(f) SEC. The term “SEC” means the United States Securities and Exchange
Commission.


1.2 Piggyback Registrations. The Company shall notify all Holders of Registrable
Securities in writing at least thirty (30) days prior to filing any registration
statement under the Securities Act for purposes of effecting a public offering
of securities of the Company (including, but not limited to, registration
statements relating to secondary offerings of securities of the Company, but
excluding registration statements relating to any registration under any
employee benefit plan or a corporate reorganization) and will afford each such
Holder an opportunity to include in such registration statement all or any part
of the Registrable Securities then held by such Holder. Each Holder desiring to
include in any such registration statement all or any part of the Registrable
Securities held by such Holder shall, within twenty (20) days after receipt of
the above-described notice from the Company, so notify the Company in writing,
and in such notice shall inform the Company of the number of Registrable
Securities such Holder wishes to include in such registration statement. If a
Holder decides not to include all of its Registrable Securities in any
registration statement thereafter filed by the Company, such Holder shall
nevertheless continue to have the right to include any Registrable Securities in
any subsequent registration statement or registration statements as may be filed
by the Company with respect to offerings of its securities, all upon the terms
and conditions set forth herein.


(a) Underwriting. If a registration statement under which the Company gives
notice under this Section 1.2 is for an underwritten offering, then the Company
shall so advise the Holders of Registrable Securities. In such event, the right
of any such Holder’s Registrable Securities to be included in a registration
pursuant to this Section 1.2 shall be conditioned upon such Holder’s
participation in such underwriting and the inclusion of such Holder’s
Registrable Securities in the underwriting to the extent provided herein. All
Holders proposing to distribute their Registrable Securities through such
underwriting shall enter into an underwriting agreement in customary form with
the managing underwriter or underwriter(s) selected for such underwriting.
Notwithstanding any other provision of this Agreement, if the managing
underwriter(s) determine(s) in good faith that marketing factors require a
limitation of the number of shares to be underwritten, then the managing
underwriter(s) may exclude shares (including Registrable Securities) from the
registration and the underwriting, and the number of shares that may be included
in the registration and the underwriting shall be allocated, first, to the
Company, and second, to each of the Holders requesting inclusion of their
Registrable Securities in such registration statement on a pro rata basis based
on the total number of Registrable Securities then held by each such Holder. If
any Holder disapproves of the terms of any such underwriting, such Holder may
elect to withdraw therefrom by written notice to the Company and the
underwriter, delivered at least ten (10) business days prior to the effective
date of the registration statement. Any Registrable Securities excluded or
withdrawn from such underwriting shall be excluded and withdrawn from the
registration. For any Holder which is a partnership or corporation, the
partners, retired partners and shareholders of such Holder, or the estates and
family members of any such partners and retired partners and any trusts for the
benefit of any of the foregoing persons shall be deemed to be a single “Holder,”
and any pro rata reduction with respect to such “Holder” shall be based upon the
aggregate amount of shares carrying registration rights owned by all entities
and individuals included in such “Holder,” as defined in this sentence.


2

--------------------------------------------------------------------------------


(b) Expenses. All expenses incurred in connection with a registration pursuant
to this Section 1.2 (excluding underwriters’ and brokers’ discounts and
commissions), including, without limitation all federal and “blue sky”
registration and qualification fees, printers’ and accounting fees, fees and
disbursements of counsel for the Company and the reasonable fees and
disbursements of one (1) counsel for the selling Holder or Holders shall be
borne by the Company.


1.3 Obligations of the Company. Whenever required to effect the registration of
any Registrable Securities under this Agreement, the Company shall, as
expeditiously as reasonably possible:


(a) prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its best efforts to cause such registration
statement to become effective, and, upon the request of the Holders of a
majority of the Registrable Securities registered thereunder, keep such
registration statement effective for up to ninety (90) days;


(b) prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection with such
registration statement as may be necessary to comply with the provisions of the
Securities Act with respect to the disposition of all securities covered by such
registration statement;


(c) furnish to the Holders such number of copies of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the Securities
Act, and such other documents as they may reasonably request in order to
facilitate the disposition of the Registrable Securities owned by them that are
included in such registration;


(d) use its best efforts to register and qualify the securities covered by such
registration statement under such other securities or Blue Sky laws of such
jurisdictions as shall be reasonably requested by the Holders, provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;


3

--------------------------------------------------------------------------------


(e) in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the managing underwriter(s) of such offering (it being understood and agreed
that, as a condition to the Company’s obligations under this clause (e), each
Holder participating in such underwriting shall also enter into and perform its
obligations under such an agreement);


(f) notify each Holder of Registrable Securities covered by such registration
statement at any time when a prospectus relating thereto is required to be
delivered under the Securities Act of the happening of any event as a result of
which the prospectus included in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading in the light of the circumstances then existing; and


(g) furnish, at the request of any Holder requesting registration of Registrable
Securities, on the date that such Registrable Securities are delivered to the
underwriters for sale, if such securities are being sold through underwriters,
or, if such securities are not being sold through underwriters, on the date that
the registration statement with respect to such securities becomes effective,
(i) an opinion, dated as of such date, of the counsel representing the Company
for the purposes of such registration, in form and substance as is customarily
given to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders requesting registration,
addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities and (ii) a “comfort” letter dated as of
such date, from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering and reasonably
satisfactory to a majority in interest of the Holders requesting registration,
addressed to the underwriters, if any, and to the Holders requesting
registration of Registrable Securities.


1.4 Furnish Information. It shall be a condition precedent to the obligations of
the Company to take any action pursuant to Section 1.2 hereof that the selling
Holders shall furnish to the Company such information regarding themselves, the
Registrable Securities held by them and the intended method of disposition of
such securities as shall be required to timely effect the registration of their
Registrable Securities.


1.5 Delay of Registration. No Holder shall have any right to obtain or seek an
injunction restraining or otherwise delaying any such registration as the result
of any controversy that might arise with respect to the interpretation or
implementation of this Section 1.


1.6 Indemnification. In the event any Registrable Securities are included in a
registration statement under Section 1.2 hereof:


(a) By the Company. To the extent permitted by law, the Company will indemnify
and hold harmless each Holder, the partners, officers and directors of each
Holder, any underwriter (as defined in the Securities Act) for such Holder and
each person, if any, who controls such Holder or underwriter within the meaning
of the Securities Act or the Securities Exchange Act of 1934, as amended, (the
“Exchange Act”), against any losses, claims, damages, or liabilities (joint or
several) to which they may become subject under the Securities Act, the Exchange
Act or other federal or state law, insofar as such losses, claims, damages, or
liabilities (or actions in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations (collectively a
“Violation”):


4

--------------------------------------------------------------------------------


(i) any untrue statement or alleged untrue statement of a material fact
contained in such registration statement, including any preliminary prospectus
or final prospectus contained therein or any amendments or supplements thereto;


(ii) the omission or alleged omission to state therein a material fact required
to be stated therein, or necessary to make the statements therein not
misleading; or


(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act, any federal or state securities law or any rule or regulation
promulgated under the Securities Act, the Exchange Act or any federal or state
securities law in connection with the offering covered by such registration
statement;


and the Company will reimburse each such Holder, partner, officer or director,
underwriter or controlling person for any legal or other expenses reasonably
incurred by them, as incurred, in connection with investigating or defending any
such loss, claim, damage, liability or action; provided, however, that the
indemnity agreement contained in this subsection 1.6(a) shall not apply to
amounts paid in settlement of any such loss, claim, damage, liability or action
if such settlement is effected without the consent of the Company (which consent
shall not be unreasonably withheld), nor shall the Company be liable in any such
case for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation which occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by such Holder, partner, officer, director, underwriter
or controlling person of such Holder.


(b) By Selling Holders. To the extent permitted by law, each selling Holder will
indemnify and hold harmless the Company, each of its directors, each of its
officers who have signed the registration statement, each person, if any, who
controls the Company within the meaning of the Securities Act, any underwriter
and any other Holder selling securities under such registration statement or any
of such other Holder’s partners, directors or officers or any person who
controls such Holder within the meaning of the Securities Act or the Exchange
Act, against any losses, claims, damages or liabilities (joint or several) to
which the Company or any such director, officer, controlling person, underwriter
or other such Holder, partner or director, officer or controlling person of such
other Holder may become subject under the Securities Act, the Exchange Act or
other federal or state law, insofar as such losses, claims, damages or
liabilities (or actions in respect thereto) arise out of or are based upon any
Violation, in each case to the extent (and only to the extent) that such
Violation occurs in reliance upon and in conformity with written information
furnished by such Holder expressly for use in connection with such registration;
and each such Holder will reimburse any legal or other expenses reasonably
incurred by the Company or any such director, officer, controlling person,
underwriter or other Holder, partner, officer, director or controlling person of
such other Holder in connection with investigating or defending any such loss,
claim, damage, liability or action; provided, however, that the indemnity
agreement contained in this subsection 1.6(b) shall not apply to amounts paid in
settlement of any such loss, claim, damage, liability or action if such
settlement is effected without the consent of the Holder, which consent shall
not be unreasonably withheld; and provided further, that the total amounts
payable in indemnity by a Holder under this Section 1.6(b) in respect of any
Violation shall not exceed the net proceeds received by such Holder in the
registered offering out of which such Violation arises.


5

--------------------------------------------------------------------------------


(c) Notice. Promptly after receipt by an indemnified party under this
Section 1.6 of notice of the commencement of any action (including any
governmental action), such indemnified party will, if a claim in respect thereof
is to be made against any indemnifying party under this Section 1.6, deliver to
the indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume the defense thereof with counsel mutually
satisfactory to the parties; provided, however, that an indemnified party shall
have the right to retain its own counsel, with the fees and expenses to be paid
by the indemnifying party, if representation of such indemnified party by the
counsel retained by the indemnifying party would be inappropriate due to actual
or potential conflict of interests between such indemnified party and any other
party represented by such counsel in such proceeding. The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action, if prejudicial to its ability to defend such
action, shall relieve such indemnifying party of any liability to the
indemnified party under this Section 1.6, but the omission so to deliver written
notice to the indemnifying party will not relieve it of any liability that it
may have to any indemnified party otherwise than under this Section 1.6.


(d) Defect Eliminated in Final Prospectus. The foregoing indemnity agreements of
the Company and Holders are subject to the condition that, insofar as they
relate to any Violation made in a preliminary prospectus but eliminated or
remedied in the amended prospectus on file with the SEC at the time the
registration statement in question becomes effective or the amended prospectus
filed with the SEC pursuant to SEC Rule 424(b) (the “Final Prospectus”), such
indemnity agreement shall not inure to the benefit of any person if a copy of
the Final Prospectus (i) was furnished to the indemnified party and (ii) was not
furnished to the person asserting the loss, liability, claim or damage at or
prior to the time such action is required by the Securities Act.


(e) Contribution. In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (i) any
Holder exercising rights under this Agreement, or any controlling person of any
such Holder, makes a claim for indemnification pursuant to this Section 1.6 but
it is judicially determined (by the entry of a final judgment or decree by a
court of competent jurisdiction and the expiration of time to appeal or the
denial of the last right of appeal) that such indemnification may not be
enforced in such case notwithstanding the fact that this Section 1.6 provides
for indemnification in such case, or (ii) contribution under the Securities Act
may be required on the part of any such selling Holder or any such controlling
person in circumstances for which indemnification is provided under this
Section 1.6; then, and in each such case, the Company and such Holder will
contribute to the aggregate losses, claims, damages or liabilities to which they
may be subject (after contribution from others) in such proportion so that such
Holder is responsible for the portion represented by the percentage that the
public offering price of its Registrable Securities offered by and sold under
the registration statement bears to the public offering price of all securities
offered by and sold under such registration statement, and the Company and other
selling Holders are responsible for the remaining portion; provided, however,
that, in any such case, (A) no such Holder will be required to contribute any
amount in excess of the public offering price of all such Registrable Securities
offered and sold by such Holder pursuant to such registration statement and
(B) no person or entity guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) will be entitled to contribution
from any person or entity who was not guilty of such fraudulent
misrepresentation.


6

--------------------------------------------------------------------------------


(f) Survival. The obligations of the Company and Holders under this Section 1.6
shall survive the completion of any offering of Registrable Securities in a
registration statement, and otherwise.


1.7 Rule 144 Reporting. With a view to making available the benefits of certain
rules and regulations of the SEC which may at any time permit the sale of the
Registrable Securities to the public without registration, after such time as a
public market exists for the Common Stock of the Company, the Company agrees to:


(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the Securities Act, at all times after the
effective date of the first registration under the Securities Act filed by the
Company for an offering of its securities to the general public;


(b) use its best efforts to file with the SEC in a timely manner all reports and
other documents required of the Company under the Securities Act and the
Exchange Act (at any time after it has become subject to such reporting
requirements); and


(c) as long as a Holder owns any Registrable Securities, to furnish to the
Holder forthwith upon request a written statement by the Company as to its
compliance with the reporting requirements of said Rule 144 (at any time after
ninety (90) days after the effective date of the first registration statement
filed by the Company for an offering of its securities to the general public),
and of the Securities Act and the Exchange Act (at any time after it has become
subject to the reporting requirements of the Exchange Act), a copy of the most
recent annual or quarterly report of the Company and such other reports and
documents of the Company as a Holder may reasonably request in availing itself
of any rule or regulation of the SEC allowing a Holder to sell any such
securities without registration (at any time after the Company has become
subject to the reporting requirements of the Exchange Act).


1.8 Termination of the Company’s Obligations. The Company shall have no
obligations pursuant to Section 1.2 with respect to: (i) any request or requests
for registration made by any Holder on a date more than two (2) years after the
closing date of the first firmly underwritten public offering of Common Stock of
the Company pursuant to a Registration Statement filed with, and declared
effective by, the SEC under the Securities Act, on the terms and conditions
approved by the Board of Directors and in which the Company receives gross
proceeds of at least $10 million before deduction of underwriting discounts and
expenses (an “Initial Public Offering”) or (ii) any Registrable Securities
proposed to be sold by a Holder in a registration pursuant to Section 1.2 if, in
the opinion of counsel to the Company, all such Registrable Securities proposed
to be sold by a Holder may be sold in a three-month period without registration
under the Securities Act pursuant to Rule 144 under the Securities Act.


7

--------------------------------------------------------------------------------


1.9 Limitations on Subsequent Registration Rights. From and after the date of
this Agreement, the Company shall not, without the prior written consent of the
Holders of a majority of the Registrable Securities then outstanding, enter into
any agreement with any holder or prospective holder of any securities of the
Company that provides such holder or prospective holder with registration rights
superior to the registration rights provided to the Investors pursuant to this
Section 1.


2. ASSIGNMENT AND AMENDMENT.


2.1 Assignment. Notwithstanding anything herein to the contrary, the
registration rights of a Holder under Section 1 and the information rights under
Section 3 may be assigned only to (i) a party who acquires all the Registrable
Securities or (ii)(A) a shareholder, partner, member, or beneficiary of such
Holder; (B) a spouse, child, parent or beneficiary of the estate of such Holder
or (C) a trust for the benefit of the persons set forth in (A) or (B); provided,
however, that no party may be assigned any of the foregoing rights unless the
Company is given written notice by the assigning party at the time of such
assignment stating the name, address and tax identification number of the
assignee and identifying the securities of the Company as to which the rights in
question are being assigned; and provided further that any such assignee shall
receive such assigned rights subject to all the terms and conditions of this
Agreement, including without limitation the provisions of this Section 2.


2.2 Amendment of Rights. Any provision of this Agreement may be amended and the
observance thereof may be waived (either generally or in a particular instance
and either retroactively or prospectively), only with the written consent of the
Company and Investors (and/or any of their permitted successors or assigns)
holding shares of Registrable Securities and/or Common Stock. Any amendment or
waiver effected in accordance with this Section 2.2 shall be binding upon each
Investor, each Holder, each permitted successor or assignee of such Investor or
Holder and the Company.


3. INFORMATION RIGHTS.


3.1 Financial Statements and Reports. So long as the Investors continue to hold
Registrable Securities: As soon as practicable after the end of each fiscal year
of the Company, and in any event within one hundred fifty (150) days thereafter,
an unaudited consolidated balance sheet of the Company and its subsidiaries, if
any, as of the end of such year and unaudited consolidated statements of income,
shareholders’ equity and cash flows for such year, which year-end financial
reports shall be in reasonable detail prepared in accordance with generally
accepted accounting principles; and


3.2 Termination. The covenants set forth in this Section 3 shall terminate and
be of no further force and effect after the closing of the Company’s Initial
Public Offering.


8

--------------------------------------------------------------------------------


4. GENERAL PROVISIONS.


4.1 Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be deemed effectively given (i) upon
actual delivery to the party to be notified, (ii) 24 hours after confirmed
facsimile transmission, or (iii) one business day after deposit with a
recognized overnight courier, addressed (a) if to the Purchaser, at the
Purchaser’s address set forth on the Schedule of Purchasers in the Purchase
Agreement, or at such other address as the Purchaser shall have furnished to the
Company in writing upon 10 days’ notice, (b) if to any other holder of any
Registrable Securities, at such address as such holder shall have furnished the
Company in writing upon 10 days’ notice or, until any such holder so furnishes
an address to the Company, to and at the address of the last holder of such
Registrable Securities who has so furnished an address to the Company or (c) if
to the Company, at the address set forth in the signature page, or at such other
address as the Company shall have furnished to the Purchaser upon 10 days’
notice.


4.2 Entire Agreement. This Agreement, together with all the exhibits hereto,
constitutes and contains the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersedes any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties respecting the subject matter hereof.


4.3 Governing Law. This Agreement shall be governed in all respects by the
internal laws of the State of California, without reference to principles of
choice of law.


4.4 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, the parties agree to renegotiate such
provision in good faith. In the event that the parties cannot reach a mutually
agreeable and enforceable replacement for such provision, then such provision(s)
shall be excluded from this Agreement and the balance of the Agreement shall be
interpreted as if such provision(s) were so excluded and shall be enforceable in
accordance with its terms.


4.5 Third Parties. Nothing in this Agreement, express or implied, is intended to
confer upon any person, other than the parties hereto and their successors and
assigns, any rights or remedies under or by reason of this Agreement.


4.6 Successors and Assigns. Subject to the provisions of Section 2.1, the
provisions of this Agreement shall inure to the benefit of, and shall be binding
upon, the successors and permitted assigns of the parties hereto.


4.7 Captions. The captions to sections of this Agreement have been inserted for
identification and reference purposes only and shall not be used to construe or
interpret this Agreement. All references in this Agreement to sections,
paragraphs, exhibits and schedules shall, unless otherwise provided, refer to
sections and paragraphs hereof and exhibits and schedules attached hereto, all
of which exhibits and schedules are incorporated herein by this reference.


4.8 Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be enforceable against the parties actually executing such
counterparts, and all of which together shall constitute one instrument.


9

--------------------------------------------------------------------------------


4.9 Costs and Attorneys’ Fees. Notwithstanding any other provision herein, if
any action at law or in equity is necessary to enforce or interpret the terms of
this Agreement or the exhibits hereto, the prevailing party shall be entitled to
reasonable attorneys’ fees, costs and disbursements in addition to any other
relief to which such party may be entitled.


4.10 Aggregation of Stock. All shares held or acquired by affiliated entities or
persons shall be aggregated together for the purpose of determining the
availability of any rights under this Agreement.










[REST OF THIS PAGE INTENTIONALLY LEFT BLANK]


10

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have executed this Investor Rights
Agreement as of the date and year first above written.
 

       
ITEC ENVIRONMENTAL GROUP, INC.,
a Delaware Corporation
 
   
   
    By:  
 

--------------------------------------------------------------------------------

 
  Name:
 

--------------------------------------------------------------------------------

 
  Title:
 

--------------------------------------------------------------------------------

 
  Address:
 

--------------------------------------------------------------------------------

 
   
 

--------------------------------------------------------------------------------

 
 


SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------


COUNTERPART SIGNATURE PAGE TO
INVESTOR RIGHTS AGREEMENT




 

       
INVESTOR:
 
   
   
   
Signed:
 
 

--------------------------------------------------------------------------------

 
 
Printed:
 

--------------------------------------------------------------------------------

 
 
Title
(if applicable):
 

--------------------------------------------------------------------------------

 
  Address:
 

--------------------------------------------------------------------------------

 
 
 
 

--------------------------------------------------------------------------------

 
   
 

--------------------------------------------------------------------------------

 
 


 
SIGNATURE PAGE TO INVESTOR RIGHTS AGREEMENT
 

--------------------------------------------------------------------------------


 